United States Court of Appeals
                                                                   Fifth Circuit

                                                               FILED
                 IN THE UNITED STATES COURT OF APPEALS        June 22, 2004
                         FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 03-60791
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

EDDIE LEE MCDONALD,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:03-CR-4-3
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Eddie Lee McDonald (“McDonald”) appeals the sentence imposed

following his jury-trial convictions for conspiracy to possess

with intent to distribute more than 50 grams of crack cocaine and

possession with intent to distribute between five and 50 grams of

crack cocaine.    McDonald argues that the district court clearly

erred by assessing a two-level enhancement for possession of a

dangerous weapon in connection with drug trafficking offenses

pursuant to U.S.S.G. § 2D1.1(b)(1).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-60791
                                  -2-

     Because McDonald did not specifically challenge the two-

level enhancement below, we review only for plain error.    See

United States v. Burton, 126 F.3d 666, 671 (5th Cir. 1997).       A

two-level enhancement should be applied “[i]f a dangerous weapon

(including a firearm) was possessed” during a drug trafficking

offense.   § 2D1.1(b)(1).   The presentence report showed that a

search of McDonald’s Ingalls Avenue apartment uncovered a firearm

under McDonald’s bed in close proximity to a small amount of

marijuana.   A search of McDonald’s Jefferson Street residence

uncovered three additional firearms.    Testimony at McDonald’s

trial indicated that he left his Ingalls Avenue apartment

carrying a paper bag containing three cookies of crack cocaine on

the night he was arrested.    McDonald did not challenge any of

this evidence at sentencing.    The district court did not plainly

err by assessing the enhancement.    See United States v. Castillo,

77 F.3d 1480, 1498-99 (5th Cir. 1996).

     AFFIRMED.